Citation Nr: 1534894	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from January 1956 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the electronic file.  

In March 2014 and September 2014, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain results from a May 2011 VA audiological evaluation and additional information from a private audiologist that conducted an April 2011 audiological evaluation at the CENTA Medical Group, as the Appeals Management Center (AMC) failed to comply with the September 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

**Vito, we previously remanded this case for several actions, but two things were not completed by the AMC.  First, we specifically requested the May 2011 VA audiological report to include anything scanned in the CPRS.  If you go to that specific May 2011 VA outpatient treatment entry, it shows that there was an audiogram and the results are in CPRS.  The AMC obtains another copy of the May 2011 VA outpatient treatment note, but doesn't take the extra step to get the audiogram results in CPRS.  Second, we requested clarification from a private audiologist that conducted an evaluation in April 2011.  We noted to do this after obtaining any necessary authorization form.  The AMC did not seek clarification from the audiologist and failed to ask the two questions we noted.  The AMC indicated in the 07.15. SSOC that the Veteran failed to provide an authorization and release form specifically for the CENTA medical group.  That is not accurate.  The Veteran completed a new authorization form in 11/14 after our 09/14 Board remand and the form specifically notes that this authorization is for all medical sources and expires the following year.  This is the same form that the AMC sent to the Veteran after the 09/14 Remand. So, this needs to be remanded as well.**

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic folder, the report of audiological testing performed at the Columbia VA Medical Center (VAMC) in May 2011.  This report must also include any report scanned into the Computerized Patient Record System (CPRS).  **It is noted in the May 2011 VA outpatient treatment note that the audiometric data for this visit can be located in CPRS under "[Tools] - [Audiogram Display] then select date of audiogram, then under [View] select [Table]."**

If the identified record is not obtainable (or does not exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  Contact the audiologist that conducted the private April 2011 audiological evaluation at CENTA Medical Group and ask her the following:

(1) clarify whether the Maryland CNC Word List was used, and 

(2) report the decibel level in the right ear at 2000 Hertz.  

If the audiologist indicates that she no longer has a copy of this audiological evaluation, provide a copy from the VA CPRS (as an April 2011 note indicates that the evaluation was scanned into that system).  **It is noted that the Veteran completed a VA Form 21-4142, Authorization To Disclose Information To The Department of Veterans Affairs (VA) in November 2014.  This authorization form applies to ALL medical sources and expires in November 2015.  Therefore, an additional authorization form is not needed from the Veteran to obtain the above necessary information.**  

If the identified information is not obtainable (or does not exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




